Citation Nr: 0419021	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  99-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of head 
trauma involving memory loss and an inability to read and 
write.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from February 1961 to April 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  In February 2001, the Board remanded the case to the 
RO for additional development.  That development has been 
accomplished and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue addressed in this decision has been obtained, and no 
further development is necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  The veteran was involved in a motor vehicle accident in 
February 1964 while on active duty.  

3.  None of the veteran's service medical records show that 
he experienced residuals of head trauma in service, to 
include memory loss and an inability to read and write.  

4.  Competent medical evidence of record indicates that the 
veteran does not suffer from residuals of head trauma 
involving memory loss and an inability to read and write as 
the result of service.


CONCLUSION OF LAW

Residuals of head trauma involving memory loss and an 
inability to read and write were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of 
head trauma involving memory loss and an inability to read 
and write.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.  
	
I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of rating decisions 
dated in April 1999 and November 2002; a statement of the 
case issued in July 1999; supplemental statements of the case 
issued in November 2002 and March 2004; letters by the RO 
dated in November 2001 and January 2002; as well as a remand 
by the Board issued in February 2001. 

The Board finds that the rating decisions informed the 
veteran of the basis for the denial of his claim and of the 
type of evidence he needed to submit.  The statement of the 
case and supplemental statements of the case also notified 
him of all regulations pertinent to his claim, informed him 
of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument in 
support of his claim.  In addition, the rating decisions, 
statement of the case, and supplemental statements of the 
case advised the veteran of the evidence necessary to support 
his claim.  Furthermore, letters by the RO dated in November 
2001 and January 2002 notified the veteran of the respective 
duties of the VA and of the veteran in obtaining that 
evidence.  See Quartuccio, supra.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  However, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, it fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notices.  In response these 
notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Following the Board's February 2001 Remand, the RO completed 
the development requested and again adjudicated the veteran's 
claim.  By letter dated in March 2004, following a March 2004 
supplemental statement of the case, the veteran waived any 
additional waiting period and requested that the case be 
returned to the Board.   Under these circumstances, the Board 
finds that the veteran will not be prejudiced by the Board 
proceeding with a decision. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA and private medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
February 2001 remand, moreover, the veteran was afforded 
several VA examinations to determine whether he suffered any 
residual head trauma as a result of the February 1964 motor 
vehicle accident in service.  Finally, the Board notes that 
the veteran initially requested that he be scheduled for a 
personal hearing.  In October 2003, however, the veteran 
contacted the RO and indicated that he wanted to withdraw his 
hearing request and have his case transferred to the Board.  
38 C.F.R. § 20.702(e) (2003).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Discussion

The veteran claims he suffers from residuals of head trauma 
involving memory loss and an inability to read and write as a 
result of a motor vehicle accident in February 1964 while on 
active duty.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Hence, the appeal must be denied.

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Also, certain chronic diseases, such as organic disease of 
the nervous system, are entitled to service connection when 
such disease is manifested to a compensable degree within one 
year of separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

In addition, service connection can be established when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(a).  If the chronicity provision is 
not applicable, a claim may still be established if the 
condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

B.  Factual Background

At his February 1961 entrance examination, the veteran 
checked "yes" when asked, "Did you have difficulty with 
school studies or teachers? (If yes, state reason and give 
details)"  The veteran wrote, "Hard time in reading to 
remember for test."  Nevertheless, the veteran was qualified 
for enlistment.  In February 1964, the veteran was injured in 
a motor vehicle accident when his car overturned while 
traveling 25 miles per hour.  The veteran sustained multiple 
minor lacerations to his face and a crush injury to his right 
chest.  It was noted that the veteran was not able to 
remember the accident or the events immediately prior to the 
accident.  The veteran was hospitalized, where he was 
described as alert and oriented on the following morning.  X-
rays of the skull were normal.  The diagnoses were 
pneumonitis, acute, organism or cause NEC (traumatic); 
avulsion of tooth #6; retinopathy, traumatic, left eye; 
laceration of the face; and abrasions of the face and chest.  
The veteran's separation examination report made no reference 
to neurological findings involving the veteran's memory or 
his ability to read or write.  Indeed, the veteran checked 
"no" when asked about "loss of memory or amnesia."

The veteran filed a claim for VA compensation benefits in May 
1998, in which he wrote "unable to read and write - 1963" 
and "not able to finish G.E.D. do (sic) to injury."  The 
Board points out that the veteran has also filed claims for 
right and left eye disabilities, which may or may not have an 
impact on his ability to read and write.  However, the 
veteran's eye disabilities are separate issues which are 
unrelated to the issue on appeal involving service connection 
for residuals of head trauma involving memory loss and an 
inability to read and write.  Therefore, the Board need not 
consider evidence pertaining to these claims.

The veteran was seen at the Gessler Clinic from 2000 to 2002 
for various neurological complaints, including episodes of 
dizziness and double vision.  In August 2001, for example, 
the veteran reported that he almost blacked out while mowing 
his lawn.  In September 2001, the veteran reported other 
episodes involving dizziness accompanied by double vision.  
However, no neurological findings were reported.  Several 
reports listed a diagnosis of status post cerebralvascular 
accident.

The veteran also underwent a neurological evaluation by N.D., 
M.D., in May 2001 after reporting problems with visual 
acuity, occasional slurred speech, double vision, and 
headaches.  Dr. N.D. also recorded the veteran's history of 
significant memory problems since the motor vehicle accident 
thirty-five years prior.  Dr. N.D. recommended that the 
veteran undergo an MRI.  

In an April 1999 decision, the veteran was awarded Social 
Security Administration (SSA) benefits due to disabilities 
involving his right knee, his back, his shoulders, a 
traumatic nervous center disorder due to brain injury, and 
borderline intellectual functioning.  In reaching its 
decision, SSA reviewed a July 1998 psychological examination 
report by H.D., Ph.D., who diagnosed the veteran with 
"borderline intellectual functioning and closed head injury, 
by self report."  In September 1998, L.M., Ph.D., also 
diagnosed the veteran with "borderline intellectual 
functioning, by history and status post motor vehicle 
accident with closed head injury in 1963, by self report."  
The veteran was evaluated by S.S., Ph.D., in January 1999, at 
which time he reported memory loss and difficulty reading due 
to a head injury.  Minnesota Multiple Personality Inventory 
(MMPI) indicated that the veteran was preoccupied with 
physical problems.  Dr. S.S. referred to prior testing which 
showed that the veteran's intellectual functioning was at the 
borderline level.  

The Board also reviewed VA outpatient treatment reports dated 
from 1998 to 2003, most of which pertained to the veteran's 
right and left eye disabilities.  In July 2003, however, it 
was noted that the veteran had possible dementia due to HIV.  
The diagnostic impression was borderline intelligence.  A 
November 2003 report noted that veteran's history of an 
inability to read and write since sustaining head trauma in 
service.  However, the clinician offered no additional 
comment.

The veteran was afforded a VA neurological examination in 
June 2002 to determine whether he suffered any brain damage 
secondary to head trauma.  Initially, the examiner did not 
review the claims file but recorded the veteran's history 
involving the motor vehicle accident in service.  The veteran 
stated that he had difficulty reading and writing after the 
accident in that he "mixes up words."  However, the 
examiner noted that he was able to understand language and 
speak clearly.  The veteran explained that he quite high 
school in the 12th grade to join the Army but was unable to 
complete his GED after service because of the accident.  He 
said his grades in school were poor in literature but that he 
did well in math and shop.  He added that he was able to read 
the Reader's Digest before the accident.  A mental status 
examination revealed that the veteran's concentration and 
ability to calculate were poor.  The examiner noted that the 
veteran had difficulty reading and following written 
directions, but was able to write if prompted and follow 
verbal three-step commands.  His recall was 0/3 after five 
minutes.  A neurological evaluation was unremarkable.  The 
examiner concluded that the veteran's "inability to read and 
write may or may not be due to the motor vehicle accident in 
the service."  The examiner then recommended 
neuropsychiatric testing and an MMPI.  

In a July 2002 addendum report, the examiner noted that two 
tests were ordered but that the veteran was unable to 
complete either test due to his inability to read and write.  
The examiner then stated that she had reviewed the claims 
file, including the Board's remand instructions.  The 
examiner referred to the May 2001 neurological evaluation 
report which noted multiple nonspecific complaints, none of 
which included memory problems or difficulties with reading 
and writing.  The record also revealed that an MMPI in 
January 1999 showed that the veteran was preoccupied with 
physical complaints; however, the test did not indicate 
whether the questions were read to him or whether he actually 
read them himself.  The examiner pointed out, however, that 
the record contained a written request of release of records 
dated on January 5, 2002, which was apparently completed by 
the veteran.  This document was described as "comprehensible 
and easily legible."  According to the examiner, these 
findings in the claims file "make it less likely than not 
that this [veteran] truly suffers from permanent brain damage 
causing complete impairment of ability to write.  This is due 
to the [veteran's] handwritten letter that was give to the 
VA, which is present in the C-file."  The examiner indicated 
that she would review psychological testing when completed. 

The veteran underwent a VA psychiatric examination in August 
2002.  The examiner indicated that she had reviewed the 
claims file but was unable to administer a psychological test 
because of the veteran's statement that he was unable to read 
and write.  During the interview, the veteran said he 
suffered from permanent memory loss, limited motor skills and 
impaired speech as a result of the 1964 motor vehicle 
accident.  He stated he had an 11th grade education and was 
unable to complete his GED because of his inability to read 
and write following the accident.  He explained that he was 
able to get his driver's license because his brother helped 
him with the exam.  Upon mental status examination, the 
veteran was alert and oriented times four and was able to 
recall the past four presidents.  His thought process was 
logical, coherent and goal oriented.  His memory appeared to 
be impaired, as he was able to recall only one out of three 
objects after five minutes.  The examiner concluded that the 
veteran appeared to suffer from some amount of impaired 
memory.  She added it was unfortunate that psychological 
testing could not be performed because of the veteran's 
inability to read and write.  The Axis I diagnosis was 
cognitive disorder secondary to traumatic brain injury.   

In August 2002, the examiner who performed the June 2002 
neurological examination reviewed the above psychiatric 
examination report and offered additional comment.  She 
stated: "In my professional opinion, I can not find a 
specific neurological cause that resulted in [the veteran's] 
inability to read and write.  The exam and history are 
conflicting.  It is less likely than not that the accident 
caused severe inability to read and write."

In light of the conflicting evidence, the veteran was 
afforded an additional VA neurological examination in 
December 2003.  The examiner noted that he had reviewed the 
veteran's claims file.  In particular, the examiner reviewed 
the February 1961 entrance examination report, including the 
veteran's handwriting and the notation that he had difficulty 
reading and "to remember for tests."  The examiner also 
reviewed the February 1964 separation examination report, 
which the examiner pointed out was performed after the motor 
vehicle accident.  Thus, the examiner was able to compare the 
veteran's handwriting both before and after the accident.  
The examiner next discussed the entries pertaining to the 
motor vehicle accident, as well as the evidence developed 
after service.  Based on a review of the claims file, an 
interview with the veteran, and a thorough neurological 
examination, the examiner concluded that the only residuals 
of the motor vehicle accident included the absence of tooth 
#6 and multiple asymptomatic scars about the face.  The 
examiner also commented that testing did not establish a 
disturbance of memory but revealed a difficulty in reading, 
writing and spelling due to the veteran's marginal I.Q.  The 
examiner explained that testing by the Armed Forces as well 
as by an independent psychologist many years after service 
revealed an I.Q. of 80, which was "quite marginal."

C.  Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of head trauma involving memory loss and an 
inability to read and write.  At his entrance examination, 
the veteran indicated that he had difficulty reading and 
remembering during high school.  The Board also emphasizes 
that none of his service medical records show that he 
sustained significant head trauma following the 1964 motor 
vehicle accident.  On the morning after the accident, for 
example, he was described as alert and oriented, with no 
cognitive deficits noted.  Furthermore, the veteran himself 
denied loss of memory or amnesia at his separation 
examination.  Thus, no chronic disability manifested by 
memory loss and an inability to read and write was shown in 
service.  

The record clearly shows that the veteran currently suffers 
from memory impairment.  The veteran also claims that he is 
unable to read and write.  However, the evidence shows that 
these problems are due to the veteran's borderline 
intellectual functioning as opposed to head trauma sustained 
in the 1964 motor vehicle accident.  

The most compelling evidence in support of the veteran's 
claim is the August 2002 VA psychiatric examination report 
which listed a diagnosis of "cognitive disorder secondary to 
traumatic brain injury."  The examiner stated that she had 
reviewed the claims file.  This is the only medical opinion, 
however, based on a review of the claims file, which 
attributes the veteran's memory problems to a traumatic brain 
injury.  Other medical professionals reviewed the claims file 
and came to a very different conclusion.  

In June 2002, for instance, a VA examiner initially concluded 
that the veteran's "inability to read and write may or may 
not be due to the motor vehicle accident in the service."  
This opinion, however, was provided without a review of the 
claims file.  In July 2002, that examiner was able to review 
the claims file and determined it was "less likely than not 
that this veteran truly suffers from permanent brain damage 
causing complete impairment of ability to write."  The 
examiner based her opinion on the veteran's handwritten 
statements submitted to VA in support of his claim.  In 
August 2002, the examiner offered an additional opinion after 
reviewing the August 2002 psychiatric examination report.  
She stated: "In my professional opinion, I can not find a 
specific neurological cause that resulted in [the veteran's] 
inability to read and write.  The exam and history are 
conflicting.  It is less likely than not that the accident 
caused severe inability to read and write."  Finally, the 
Board notes that a different VA examiner reviewed the claims 
file and conducted a neurological examination of the veteran 
in December 2003.  The examiner concluded that the absence of 
tooth #6 and multiple asymptomatic scars were the only 
residuals of the 1964 motor vehicle accident.  The examiner 
noted that testing did not establish a disturbance of memory 
but revealed a difficulty in reading, writing and spelling 
due to the veteran's marginal I.Q.  

The Board places considerable probative value on these 
medical opinions which clearly attribute the veteran's memory 
problems and difficulty reading and writing to his borderline 
intellectual functioning, as they were based on a review of 
the claims file and supported by sound rationale.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . ."); Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

The Board notes that several medical records have noted the 
veteran's history of memory problems and an inability to read 
and write dating back to the motor vehicle accident in 
service.  These records include Dr. N.S.'s neurological 
evaluation, Dr. S.S.'s psychological examination, and several 
VA outpatient treatment reports.  However, none of these 
medical professionals offered their own independent medical 
opinion confirming the veteran's self-reported history, 
thereby limiting their probative value.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence).  

The Board has also considered lay statements in support of 
the veteran's claim, including statements provided by the 
veteran and various family members.  However, the record does 
not reflect that the veteran or his family members are 
competent to testify as to the presence and etiology of a 
neurological disability manifested by memory problems and an 
inability to read and write.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  See also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2) (competency 
is an adjudicative determination).  Therefore, these lay 
statements are of limited probative value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of head trauma involving 
memory loss and an inability to read and write.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for residuals of head trauma involving 
memory loss and an inability to read and write is denied.





	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



